Citation Nr: 0926389	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-39 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In the June 2009 appellant's brief, the Veteran's 
representative raised the issue of entitlement to service 
connection for tinnitus.  That issue is referred to the 
originating agency for appropriate action.

The Board granted a motion to advance this case on the docket 
in July 2009.  See 38 C.F.R. § 20.900(c) (2008).


FINDING OF FACT

The Veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for bilateral hearing loss disability.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection also may be 
granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The medical evidence of record confirms that the Veteran 
currently has bilateral hearing loss disability, as defined 
by VA regulation.  The Veteran contends that service 
connection is warranted for this disability because he 
sustained acoustic trauma while serving as a gunner and 
machinist aboard naval vessels during World War II.

In October 2006 and November 2006 statements, the Veteran 
wrote that his hearing loss began during service and that his 
ears would ring after he emerged from the ship's engine room.  
The Board notes that the Veteran is competent to describe his 
in-service noise exposure and his perception of his own 
diminished hearing.  See Charles v. Principi, 16 Vet. App. 
370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Although the Veteran's service treatment records contain no 
diagnosis of hearing loss disability, the Board finds that 
the Veteran's statements concerning his in-service noise 
exposure and the onset of his hearing loss are credible.  In 
this regard, the Board notes that the Veteran's DD Form 214 
confirms that he served as a chief motor machinist mate.  The 
Veteran also submitted an excerpt from a book which discusses 
the history of the USS LST-345, one of the vessels upon which 
the Veteran served.  This excerpt specifically describes the 
Veteran and a fellow crewman as "the most experienced of the 
motor macs" in the engine room of the LST-345.  It also 
describes the high level of noise produced by the ship's 
engines when they operated at top speeds, as well as the fact 
that ear plugs were not used by the engine room crewmen.

The Veteran was afforded a VA audiological examination in 
March 2006.  The examination report notes that the Veteran 
had served as a chief motor machinist mate but that service 
treatment records reflected no complaint related to hearing 
loss.  It also notes that the Veteran had sustained post-
service noise exposure during his 20-year career as a tool 
maker in a machine shop.  The VA audiologist opined that, 
based on these facts, it was less likely as not that the 
Veteran's in-service noise exposure was a contributing factor 
in his overall hearing loss.

In November 2007, the VA audiologist was asked to provide an 
addendum to her opinion and specifically address the 
Veteran's in-service noise exposure.  She opined that is was 
less likely as not that the Veteran's in-service exposure to 
noise from the engine room and weaponry was a contributing 
factor in his overall hearing loss because he had passed a 
forced whisper test at the time of his separation from 
service and because he had sustained occupational noise 
exposure after service.  The Board notes, however, that in 
the March 2006 examination report the VA audiologist stated 
that, "the forced whisper test is not ear or frequency 
specific and does not rule out a mild or high frequency 
hearing loss."  Since the November 2007 addendum is based in 
part on the fact that the Veteran had passed a forced whisper 
test in 1945, and since the VA audiologist previously 
discounted the value of that test in detecting hearing loss, 
the Board finds that the VA audiologist's opinion is entitled 
to no probative value.  

Although no other medical opinion is of record, an October 
2005 VA treatment record suggests that the Veteran's current 
bilateral hearing loss disability may be related to his 
service in the ship's engine room.  In addition, as noted 
above, the Board finds that the Veteran's descriptions of his 
in-service noise exposure and onset of hearing loss are 
credible.  In light of the foregoing, the Board is satisfied 
that the evidence supporting the claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection for bilateral hearing loss disability is 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


